         Case 1:18-cv-01426-MBH Document 20 Filed 06/03/19 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **           *
                                                *
  ELIZABETH LEE HOWARD,                         *
                      Plaintiff,                *
                                                *
              v.                                *   No. 18-1426T
                                                *   Filed: June 3, 2019
  UNITED STATES,                                *
                      Defendant.                *
                                                *
      * * * * * * * * * * * * * * * * **        *

                                          ORDER

       The court is in receipt of the plaintiff’s May 31, 2019 notice of voluntary dismissal of
the above captioned case. Pursuant to Rule 41(a)(1)(A)(i) of the Rules of the United States
Court of Federal Claims (2018), this court ORDERS that this case be DISMISSED without
prejudice.

       IT IS SO ORDERED.

                                                        s/Marian Blank Horn
                                                        MARIAN BLANK HORN
                                                                 Judge
